Citation Nr: 0123762	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUES

Entitlement to DIC (dependency and indemnity compensation) 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1943 to July 
1945.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1998 and later RO decisions that determined 
there was no CUE (clear and unmistakable error) in the April 
1954 RO rating decision for failing to grant a 60 percent 
evaluation for traumatic amputation of 3 fingers of the right 
hand; determined that there was no CUE by the RO for failing 
to notify the veteran of a reduced evaluation for a 
psychiatric disability in the April 1954 RO rating decision; 
denied entitlement to service connection for the cause of the 
veteran's death; denied entitlement to DIC for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151; denied entitlement to DIC for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2001); denied entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35; denied entitlement to accrued benefits; and 
denied entitlement to nonservice-connected death pension 
benefits.  In a December 2000 decision, the Board denied the 
appellant's claims.

The appellant then appealed the December 2000 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  In an April 2001 
order, the Court granted a joint motion from the parties to 
vacate and remand the issues of entitlement to DIC for the 
cause of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151 and entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  The appeal as 
to the remaining issues was dismissed.  The case was 
thereafter returned to the Board.

In a July 2001 letter, the Board asked the appellant's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In a July 2001 letter, the attorney 
requested return of the appellant's case to the RO for the 
submission of additional evidence and to obtain assistance in 
the development of evidence with regard to the claims.


REMAND

Copies of the March 2001 joint motion of the parties, the 
April 2001 Court order, and the July 2001 letter of the 
attorney have been placed in the veteran's claims folder.  
After review of the record and Court instructions, it is the 
determination of the Board that additional evidentiary 
development and adjudication is required, as detailed below.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and the implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, there is additional VA duty to assist the 
appellant in the development of her claims for DIC based on 
the cause of the veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151 and for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.

The RO should advise the appellant of the evidence needed to 
substantiate her claims, such as medical evidence showing 
that the veteran's heart surgery at a VA Medical Center 
(VAMC) on March 1997, caused additional disability that 
caused or contributed to the death of the veteran.  The RO 
should assist the appellant in obtaining any relevant 
evidence.

A review of the record shows that the veteran underwent 
aortic valve replacement at a VAMC in March 1997 and that he 
died in August 1997.  The cause of death on the death 
certificate was staphylococcal septicemia due to a decubitus 
ulcer, cardiac failure was listed as an underlying cause of 
death, and chronic bronchitis was listed as a significant 
condition contributing to death.  The appellant alleges that 
the veteran's treatment during his VA hospitalization from 
March to June 1997 caused additional disability that caused 
or contributed to the veteran's death.  The duty to assist 
her in the development of the claims includes obtaining a VA 
medical opinion as to whether or not the veteran's death 
resulted from additional disease or injury or an aggravation 
of a disease or injury suffered during this VA 
hospitalization.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the appellant of 
the evidence needed to substantiate her 
claims and of her right to submit 
additional evidence, such as a medical 
opinion showing that the veteran's heart 
surgery at a VAMC in March 1997 caused 
additional disability that caused or 
contributed to the death of the veteran. 

2.  The veteran's claims folders, 
including the clinical records concerning 
his VA hospitalization from March to June 
1997, should be reviewed by an 
appropriate physician for preparation of 
an opinion as to whether it is at least 
as likely as not that the veteran's 
treatment during his hospitalization at a 
VAMC from March to June 1997 caused 
additional disease or injury or 
aggravated a disease or injury that 
caused or contributed to the veteran's 
death in August 1997.  In arriving at 
this opinion, the physician should 
determine whether there is additional 
disability due to the VA treatment during 
this hospitalization, and if there is, 
whether the additional disability was a 
continuance or natural progression of 
disease or injury for which treatment was 
provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.S. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001) and the implementing 
regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied.  

4.  The RO should review the appellant's 
claims.  If action remains adverse to 
her, an appropriate supplemental 
statement of the case should be sent to 
her and her attorney.  They should be 
afforded the opportunity to respond 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




